Wolcott,
Justice, dissenting.
I do not agree with the majority of the court in this appeal. The majority has concluded that the Chancellor reduced the amount of the maintenance award solely by reason of the so-called “perjury” of the wife, and a sense of righteous indignation at her past immoralities. I agree that a reduction because of the “perjury” was error, but I think the other factors taken into account by the Chancellor were matters consistently taken into account by courts in such applications. His citation of 42 C.J.S., Husband and Wife, § 624, amply demonstrates the working of his mind. It is significant that the cited text does not remotely suggest that a reduction may be made for past immoralities. *282I think these other factors are ample to warrant an affirmance of his judgment.
However, irrespective of this point of disagreement, another and more compelling reason exists why the judgment should be affirmed. This court sitting in an appeal from Chancery has the authority and power to review the evidence and make its own findings of fact if necessary, even though they may be in addition to or contrary to those made by the Chancellor. Thus, in this appeal, we may independently do that which the Chancellor failed to do and determine for ourselves what the amount of the award for separate maintenance should be. The majority, however, says that to do this, in this type of appeal at least, would unwarrantedly extend the scope of appellate review. Let us examine the question.
Commencing with Article 17 of the Constitution of 1776, the highest appellate court of this state in equity appeals has always had all the authority and powers of the House of Lords of Great Britain sitting as the court of last resort in appeals from Chancery. Our successive constitutions have preserved this authority, and have also carefully preserved the distinction between appeals from Chancery and writs of error directed to the law courts.1
An appeal from Chancery to the House of Lords was in effect a re-trial of the issues of fact and law tried below. Subject to the limitations that no new evidence could be received, and that counsel would not be heard on a point not raised in the petition of appeal, the House of Lords after considering the evidence was free to affirm, remit, reverse, modify, or direct the entry of a new decree as the circumstances of the case required. 2 Daniell’s Chancery Pleading and Practice, (4th Ed.) 1502, 1504; Adam’s Doctrines of Equity, 399; Goldsmith’s Equity, 191; 2 Newland’s Practice, 219; Eden v. Lord Bute, 1 B.P.C. 465; Barbon v. Searle, 1 Vern, 416; Attorney General v. Scott, 1 Ves. 419.
This court’s predecessor in Sohland v. Baker, 15 Del.Ch. 431, 141 A. 277, 58 A.L.R. 693, re-affirmed the principle that the appellate *283powers of the Supreme Court of Delaware sitting in Chancery appeals are coextensive with those of the House of Lords. Nor have our predecessors in the former Supreme Court sitting in review of equity causes hesitated to examine the evidence and to form their own estimate of what the facts of the cause were, disregarding for that purpose the findings of the Chancellor. See Peyton v. William C. Peyton Corporation, 23 Del.Ch. 321, 7 A.2d 737, 123 A.L.R. 1482, and New York Trust Co. v. Riley, 24 Del.Ch. 354, 16 A.2d 772, in which case the court made an independent finding of domicile contrary to the finding of the Chancellor, even though there was substantial evidence in the record to support the Chancellor’s finding. In John Roane, Inc. v. Tweed, 33 Del.Ch. 4, 89 A.2d 548, the present Supreme Court, in reversing a judgment of the Chancellor dismissing a complaint for the enforcement of a restrictive covenant in an employment contract, examined the evidence and directed the entry of a judgment of partial enforcement as to geographic extent and time, in the absence of any finding on the point by the Chancellor. And as recently as February 5, 1954, in Equitable Trust Co. v. Gallagher, 34 Del.Ch. 249, 102 A.2d 538, we made our own factual findings, reversing the Vice Chancellor, who had held that there was no evidence on which to make any findings of fact.
It is thus apparent that this court on appeal has the power and authority, and has frequently exercised it, to examine the facts and the law of a case and to reach its own conclusions with respect thereto. The cause is before us on law and fact, and if the findings of fact of the Chancellor are erroneous, deficient or absent, we are free to examine the evidence, to reach our own conclusions, and to order the Chancellor to enter a judgment embodying them. The only limitations upon our authority in this respect are those which our sense of judicial propriety and discretion and the exigencies of the cause may dictate. We are under no compulsion to act, but we may act if we think it proper.
I do not understand the majority to agree or disagree with the foregoing statement of the nature and extent of appellate review of equity causes. The majority finds it unnecessary to rule upon it in this appeal, because it is said that the fixing of the amount of an *284award for separate maintenance involves the exercise by the Chancellor of his discretion, and that therefore it is required in all instances that his discretion be exercised in a proper manner before the appellate court may interpose its judgment. This, says the majority, distinguishes the present appeal from the ordinary “yes or no” type of appeal. To my mind this is to make a distinction without a difference, since the discretionary acts of the Chancellor are reviewable by this court.
Such authority as there is in other states upon the precise question supports the proposition that an appellate court in an appeal from an equity judgment awarding separate maintenance may examine the evidence, reach its own conclusions as to the facts, fix the amount the wife is entitled to for separate maintenance, and enter a mandate directing the trial court to enter a judgment in that amount. Cf. Harley v. Harley, 255 Ky. 370, 74 S.W.2d 195; Collins v. Collins, 182 Okl. 246, 77 P.2d 74; Closz v. Closz, 184 Iowa 739, 169 N.W. 183; Nichols v. Nichols, 189 Ky. 500, 225 S.W. 147; Jones v. Jones, 95 Ala. 443, 11 So. 11, 18 L.R.A. 95.
Nor is there anything so sacrosanct about the exercise of judicial discretion by a trial judge as to leave an appellate court helpless to do other than remit the cause for further proceedings with the gentle admonition to do better next time. For example, in Mahnke v. Neale, 23 W.Va. 57, a decree entered on the verdict of a jury, after the Chancellor in his discretion had framed an issue to be tried before a jury, was reversed on the ground that the evidence was not so conflicting as to warrant the framing of an issue. However, the cause was not then sent back to the Chancellor for further proceedings. The Supreme Court of West Virginia examined the evidence, found the facts, and sent the cause back for the entry of a decree formulated by it. The court said:
“If the court below could have properly determined the cause, it [the Supreme Court] will reverse the decree directing such issue, and set aside all subsequent proceedings thereon and enter such decree as the circuit court ought to have entered notwithstanding said verdict.”
*285In my opinion, therefore, in this appeal we have the authority (assuming the Chancellor was completely at sea in determining the amount of the award, a point I do not concede) to examine the record before us to determine the facts which may properly be considered in fixing the amount of the award, to fix the amount and to direct the Chancellor to give effect to it. We may do this, in my opinion, without first going through the time-consuming gesture of a referral back for further proceedings below. We have the authority. The question is should it be exercised ? I think it should be.
Courts are established to decide controversies between men and to bring them to an end. Not the least desirable function of courts is the ending of litigation. To refuse at this juncture to decide finally the controversy before us is to lose sight of this cardinal principle.
This controversy arose from the marital difficulties of the litigants. The first step was a complaint filed by the wife in the Court of Chancery in 1950 for separate maintenance. This is the cause of action before us now. The second step was a petition of annulment filed by the husband in the Superior Court. Both of these actions in various phases have been before this Court. In the course of all this litigation, this court has filed six opinions,2 the Court of Chancery has filed five opinions,3 and the Superior Court has filed two opinions.4 The amount of briefing and argument has been staggering. There has already been more judicial utterance and deliberation upon this marital controversy than is ordinarily devoted to causes of the greatest public importance. In my opinion, if a court can speed an end to the steady flow of litigation arising from this one set of circumstances, it will do a service to the litigants and to the administration of justice.
The majority of this court will send this cause back to the Chancellor with instructions to reconsider the amount of the award to be made the wife. In so doing, however, no guide is given the Chan*286cellor except the direction that he may not take into account the “perjury” of the wife, nor her concealment of her moral character prior to marriage. The Chancellor will start afresh. If past history is any guide to future conduct, one or both of the parties are very likely to be dissatisfied with his new award and will be again in this Court seeking review of it. Under the ruling of the majority, if the Chancellor’s next award does not give effect to all the matters the majority thinks should be given effect, presumably, the only course this court could take would be a further remand for further proceedings.
It seems far preferable to me for this court to exercise at this time its clear authority and decide, once and for all, the amount to which this wife is entitled rather than prolong the litigation by a sterile ad-hence to legal formalism.
With respect to what the amount should be, I am of the opinion that the wife is entitled to an amount that will support her, and no more. She married for money, without love, and by her actions as a wife helped produce the ultimate separation after a childless marriage of a year and a half.5
I think $300 per month is sufficient.
The judgment below should be affirmed.

. Constitution of 1792, Art. VII, § 1; Constitution of 1831, Art. 6, § 7; Constitution of 1897, Art. IV, § 11(1,4).


. 90 A.2d 467 ; 90 A.2d 468 ; 87 A.2d 394; 86 A.2d 653 ; 85 A.2d 724; 82 A.2d 376, 377.


. 99 A.2d 252, 253 ; 98 A.2d 493; 93 A.2d 500, 506; 90 A.2d 476 ; 79 A.2d 680.


. 83 A.2d 105; Anonymous v. Anonymous, Del., 85 A.2d 706.


. The ruling of the majority would apparently preclude taking these factors into consideration when fixing the amount of an award for the separate maintenance of a wife who has been “deserted” without legal excuse. But see Collins v. Collins, 182 Okl. 246, 77 P.2d 74; Chapman v. Chapman, 13 Ind. 396; Symington v. Symington, N.J.Ch., 36 A. 21; Lewis v. Lewis, Ky., 239 S.W.2d 465; Puckett v. Puckett, 240 Ala. 607, 200 So. 420; Closz v. Closz, 184 Iowa 739, 169 N.W. 183; and Wilhelm v. Wilhelm, 126 Or. 388, 270 P. 516.